              Case 3:20-cv-01111-GAG Document 24 Filed 08/07/20 Page 1 of 2




 1                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO
 2

 3
          HUMANISTAS SECULARES DE
 4      PUERTO RICO, INC.; DOE 1, DOE 2,
                   DOE 3
 5                Plaintiffs,
                      v.                                 CASE NO. 20-1111 (GAG)
 6
       ELIGIO HERNANDEZ PEREZ, in his
 7    official capacity as Secretary of Education
         and LUZ RAMOS, in her official and
 8                individual capacities
      Defendants
 9

10
          MOTION SUBMITTING THE COURT APPOINTED MEDIATOR’S REPORT
11
     TO THE HONORABLE COURT:
12
            NOW COMES, the undersigned Court-appointed Mediator in the present case, who as
13
     requested by the Court, respectfully informs the Court as follows:
14
        1. As instructed by the Court, the parties entered into a mediation process before the
15
            undersigned with the intent to reach an amicable resolution to the controversy at issue (See
16
            Dockets No. 6 and 9). The above mediation process took place on March 9, 2020.
17
        2. In compliance with the directives of the Court, the undersigned hereby submits the
18
            Mediation Report which contains the stipulations that were reached by the parties (Exhibit
19
            1). Said Report has been previously furnished to the parties for their review and no
20
            objections were raised.
21

22          WHEREFORE, the undersigned respectfully requests that the Court takes notice of the

23      above for all relevant purposes.

24                                                       1

25

26
              Case 3:20-cv-01111-GAG Document 24 Filed 08/07/20 Page 2 of 2
     Civil No. 20-1111 (GAG)


 1          RESPECTFULLY SUBMITTED.

 2                                   In San Juan, Puerto Rico, this August 7, 2020.

 3

 4                                               CASTELLANOS GROUP, P.S.C.
                                                 Cond. Madrid, Suite 304
 5                                               Calle Loíza 1760
                                                 San Juan, PR 00911
 6                                               Tel. 787-641-8447
                                                 Fax. (787)793-4495
 7
                                                 S/ ALFREDO A. CASTELLANOS
 8                                               ALFREDO A. CASTELLANOS
                                                 alfredo@cglawpr.com
 9
                                NOTICE OF ELECTRONIC FILING
10
             I HEREBY CERTIFY, that on this date, I electronically filed the foregoing with the Clerk
11   of the Counseling the CM/ECF system, which will notify copy to the attorneys of record.

12

13                                               S/ ALFREDO A. CASTELLANOS
                                                 ALFREDO A. CASTELLANOS
14                                               alfredo@cglawpr.com

15

16

17

18

19

20

21

22

23

24                                                      2

25

26
